Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “terminal endcaps” is neither mentioned nor defined by the specification. Furthermore, the specification in its entirety does not teach polymer segments which are free of terminal endcaps. Page 10, line 9 of the specification of the present application states: “A polymer . . . useful in the present invention include . . . partially o-alkylated poly(hydroxystyrene)s, for example, o-methylated, o-(1-methoxy)ethylated, o-(1-ethoxy)ethylated, o-2-tetrahydropyranylated, and o-(t-butoxycarbonyl)methylated poly(hydroxystyrene)s having a degree of substitution of from 5 to 30 mol % of the hydroxyl groups, o-acylated poly(hydroxystyrene)s for example.” Herein, the present application teaches co-polymers with poly(hydroxystyrene) which additionally include moieties with terminal endcaps. The Applicant’s arguments appear to intend the phrase “polymer [segments] are free of terminal endcaps” to impart a limitation wherein oxygens in a side-group comprised in the polymer segments are bonded only hydrogen, i.e. hydroxy groups as found in poly(hydroxystyrene). Given that the present application does not define the term “terminal endcaps” and teaches polymers comprising polymer segments which comprise terminal endcaps, as imagined by the Applicant, Applicant is limited to clearly defined polymers disclosed in the present application which are free of terminal endcaps, e.g. the experimental section which discloses poly(hydroxystyrene) and (hydroxystyrene):styrene copolymers. For purposes of compact prosecution, the present application will be examined as if Claim 1 reads “wherein the polymer segments comprise oxygen-comprising side groups are free of oxygen-protecting groups, i.e. -OH.”

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1 recites the limitation "the polymers" in the last two lines of Claim 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the present application will be examined as if Claim 1 reads “the polymer segments” instead of “the polymers.”

Response to Arguments
5.	Applicant’s arguments, dated 14 October 2021, page 5, line 10, with respect to the rejection of Claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (United States Patent Publication No. US 2003/0013832 A1), hereinafter Watanabe, have been fully considered and are persuasive, as was noted in the Interview Summary dated 21 October 2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ebisawa et al. (United States Patent Publication No. US 2020/0292939 A1), hereinafter Ebisawa.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
8.	A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebisawa et al. (United States Patent Publication No. US 2020/0292939 A1), hereinafter Ebisawa.
10.	Regarding Claims 1-15, Ebisawa teaches (Paragraphs [0218-0227]) a polymer comprising two or more polymer segments, each polymer segment comprising hydroxystyrene in the polymer segment backbone. Ebisawa teaches (Paragraphs [0163-0171]) the polymer segments are internally crosslinked via hydroxy functionalities of the hydroxystyrenes. Ebisawa teaches (Paragraphs [0163-0171]) the polymer segments are internally crosslinked via hydroxy functionalities of the hydroxystyrenes by at least one di-functional crosslinker. Ebisawa teaches (Paragraphs [0045 and 0218-0227]) the polymer segments comprise oxygen-comprising side groups are free of oxygen-protecting groups, i.e. -OH. Ebisawa teaches (Paragraphs [0163-0171]) the acid labile crosslinks are acetals, carboxylic acid esters, or combinations thereof. Ebisawa teaches (Paragraphs [0163-0171]) the di-functional crosslinker is a difunctional aliphatic group, a cycloaliphatic group, an aryl group, a fused aryl group, an aliphatic heterocyclic group, an aromatic heterocyclic group, or combinations thereof. Ebisawa teaches (Paragraphs [0218-0227]) the polymer segments further comprise at least one additional monomer unit in the polymer segment backbone. Ebisawa teaches (Paragraphs [0218-0227]) the at least one more additional monomer unit is a substituted or unsubstituted styrene monomer unit, a substituted or unsubstituted hydroxystyrene monomer unit, or both. Ebisawa teaches (Paragraphs [0163-0171]) the hydroxy functionality of the additional hydroxystyrene monomer unit is further functionalized by a mono acetal. Ebisawa teaches (Paragraphs [0163-0171]) the percent of hydroxy functionalities that are crosslinked is between about 2% and about 5%. Ebisawa teaches (Paragraphs [0163-0171]) percent of hydroxy functionalities are reacted with mono acetal is between about 10% and about 40%. Ebisawa teaches (Paragraphs [0045, 0160, and 0218-0227]) the molecular weight is between 3,000 and 50,000 Daltons. Ebisawa teaches (Paragraphs [0172-0219]) the polymer at least one photoacid generator. Ebisawa teaches (Paragraphs [0237-0239]) at least one solvent. Ebisawa teaches (Paragraphs [0218-0227]) at least one of a non-crosslinked polymer or copolymer, wherein the at least one non-crosslinked polymer or copolymer has selected solubility in alkaline developer. Ebisawa teaches (Paragraphs [0218-0227]) the at least one polymer or copolymer is comprised of monomers chosen from hydroxystyrene, hydroxystyrene esters, or combinations thereof. Ebisawa teaches (Paragraphs [0172-0219]) the at least one photoacid generator comprises an onium salt compounds, a sulfone imide compound, a halogen-containing compound, a sulfone compound, or a sulfonate ester compound. Ebisawa teaches (Paragraphs [0237-0239]) the at least one solvent comprises esters, ethers, ether-esters, ketones, keto-esters, and combinations thereof. Ebisawa teaches (Paragraphs [0240-0247]) a surfactant, a dissolution inhibitor, or combinations thereof.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737